Citation Nr: 0936106	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits in the amount of $109.00 per month as 
the Veteran's spouse. 


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to 
April 1974.  The appellant was the Veteran's estranged spouse 
having been officially divorced from the Veteran in September 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to apportionment of the 
Veteran's compensation benefits for the appellant as the 
Veteran's spouse.  The appellant requested a Board hearing 
that was scheduled in October 2006.  As the appellant had not 
received notice of the hearing requested by the Veteran, 
another Board hearing was scheduled in April 2007.  Neither 
appellant nor the Veteran appeared for the April 2007 
hearing; nor did either party indicate a good cause for 
failure to appear or a desire to reschedule.


FINDINGS OF FACT

1.  The appellant and the Veteran married in July 1968.  A 
stipulated final decree of divorce was entered on September 
[redacted], 2006 and it was noted on the decree that there were no 
minor children of the marriage.

2.  The evidence shows that prior to their divorce the 
Veteran was reasonably discharging his responsibility for the 
support of the appellant as his spouse.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation in the amount of $109.00 per month as the 
Veteran's spouse have not been met. 38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal, however, is not subject to the rules governing 
VA notice and assistance upon receipt of a claim for benefits 
as it concerns "Special Provisions Relating to Benefits" 
under 38 U.S.C. Chapter 53 and not "Claims, Effective Dates, 
and Payments" under 38 U.S.C. Chapter 51. Sims v. Nicholson, 
19 Vet. App. 453 (2006); Lueras v. Principi, 18 Vet. App. 435 
(2004) (38 U.S.C. Chapter 53 does not address the 
adjudication or granting of benefits as does Chapter 51).  
However, a claim for an apportionment is a contested claim, 
and is subject to the special procedural regulations set 
forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2008).  The 
applicable contested claims procedures were followed in this 
case.  The RO provided both parties, the appellant and the 
Veteran, with notices dated in June 2004, August 2004, and 
November 2004 and determinations related to the contested 
claim in October 2004, and also advised both parties of the 
applicable law and regulations.

Analysis

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned if the veteran is not residing with his or 
her spouse, or if the veteran's children are not residing 
with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307; 38 C.F.R. 
§ 3.340(a)(1)(ii).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 
§ 3.348(b) and (c).  In determining the basis for special 
apportionment, consideration will be given such factors as 
amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any appellant.  
38 C.F.R. § 3.451.

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or the children.  38 C.F.R. § 3.342(a).  Rates of 
apportionment of disability compensation, service pension or 
retirement pay will be determined under § 3.451. 

The record shows the appellant and the Veteran were married 
in July 1968.  The appellant filed her present claim for 
apportionment of the Veteran's compensation benefits in 
February 2004.  She stated that due to her disability for 
which she received Social Security Supplemental Income she 
was living on a very limited income and was unable to work.  
She indicated that she and her husband had been separated 
since 1993 and had lived in separate homes since then.  She 
requested an apportionment of $109.00 per month.  Later she 
stated that the Social Security Administration deducted 
$109.00 per month from her disability check because their 
records showed the Veteran contributed this amount to her per 
month.  The appellant contends that the Veteran did not 
actually provide her with this money.

From the information collected from the Veteran and the 
appellant, it was calculated in October 2004 that the 
Veteran's present monthly award from VA was $2366.00, which 
amounted to his total monthly income.  His monthly expenses 
were $2581.00, with a net income of negative $215.00.  The 
Veteran indicated that he contributed $425 per month to the 
appellant.  He submitted copies of cancelled checks from him 
to the appellant including April 2004 checks in the amounts 
of $425.00 and $109.00 and a July 2004 check in the amount of 
$300.00.  He also submitted a copy of the appellant's March 
2004 electric company bill and a March 2004 check made out to 
the electric company from him for the amount of the bill.  
The Veteran's and appellant's two daughters submitted 
statements in March 2004 that the Veteran did, in fact, give 
their mother a monthly allowance and assisted her with 
monthly bills and any other needs she required.  

The appellant's monthly income totaled $880.00 from her 
Social Security income and the amount of $425 the Veteran 
reported that he paid to the appellant each month.  The 
appellant's total monthly expenses totaled $535.81; so her 
net income was negative $80.81.  The appellant stated that 
the checks she received from the Veteran were for a mattress 
that she bought for him.  She also maintained that she did 
not receive any money from the Veteran.

On September [redacted], 2006 a final decree of divorce was signed by 
the attorneys of the appellant and the Veteran.  The decree 
noted that there were no minor children of the marriage.  A 
December 2006 letter to the Veteran notes that the appellant 
was removed as his spouse from his award.

According the evidence of record, the Veteran was reasonably 
discharging his responsibility for his spouse's support prior 
to their divorce in September 2006.  Specifically, he is 
shown to have paid for her electric bill and also paid checks 
to the appellant in April and July 2004 totaling $834.00.  
While the appellant contends that this money paid to her was 
actually for a mattress she bought for the Veteran, even if 
this were so, the checks in April and July 2004 were in 
excess of the amount paid for the mattress, and it is 
apparent that the Veteran was otherwise reasonably 
discharging his responsibility to his spouse.  Based on the 
evidence of record, the appellant is not entitled to an 
apportionment of the Veteran's compensation benefits.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.340(a)(1)(ii).

Moreover, effective September [redacted], 2006, the appellant is no 
longer the Veteran's spouse and would not be entitled to 
apportionment for this reason, as well.  See 38 C.F.R. 
§ 3.50.


ORDER

Entitlement to an apportionment of the Veteran's disability 
compensation benefits in the amount of $109.00 per month as 
the Veteran's spouse is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


